Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/02/2021 has been entered.  Claims 1-20 remain pending.  
The amendments to the claims have overcome each and every objection and rejection under 35 USC 112(b) made in Non-Final Rejection mailed 04/05/2021 and they are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
(a) Regarding claim 1: 
(i) The Applicant argues it would not be obvious to combine the teachings of Johnson with the disclosure of Hamel because Johnson teaches “[m]eans for improving transfer efficiency of a core engine and cites Column 8 Lines 24-44 of Johnson as evidence. 
(ii) The Examiner respectfully disagrees. Regardless of input power type (e.g. gas turbine, electric, etc), more efficient transfer of that power into generating thrust is something all fan systems would benefit from. 
(iii) The Applicant argues it would not be obvious to combine the teachings of Johnson with the disclosure of Hamel because the blades of Johnson are not ducted within a nacelle of an engine. 

(v) The Applicant further argues the combination of Johnson with Hamel is non-obvious since Hamel is designed for “a boundary layer flow … has a non-uniform or distorted velocity profile” and the invention of Johnson is related to “smooth, high-speed laminar flow”. 
(vi) The Examiner respectfully disagrees. A boundary layer of a flowing fluid will always have a non-uniform or distorted velocity profile and the teachings of Johnson regarding fluid physics would apply equally well with the invention of Hamel.

Double Patenting
Claim 1-20 of this application is patentably indistinct from claim 1-20 of Application Nos. 16672580, 16672584, 16672606, 16672636, 16672648. Claim 1-3 & 6-20 of this application is patentably indistinct from claim 1-20 of Application No. 16672662. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 & 13 of copending Application No. 16672662 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-5 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson.
(a) Regarding claim 1: 
(i) Hamel discloses a boundary layer ingestion fan system (boundary layer ingestion fan 106, Par 0024, Fig 1) for location aft of the fuselage of an aircraft (Fig 1), comprising: 
a nacelle (nacelle 312, Par 0030, Fig 4) defining a duct (duct 316, Par 0030, Fig 4); 
the nacelle arranged on an aft end of the fuselage and configured to ingest boundary layer airflow flowing over an outer surface of the fuselage (Figs 1-2), 
a fan (BLI fan 106, Par 0030, Fig 4) located within the duct (Fig 4), the fan comprising a hub (rotor shaft 306, Par 0030, Fig 4) arranged to rotate around a rotational axis (centerline axis 302, Par 0030, Fig 4) and a plurality of blades attached to the hub (Par 0030, Fig 4), each of which has: 
a span from a root (radially innermost portion of blades 308 within duct 316, Par 0030, Fig 4) at the hub (Fig 4) defining a 0 percent span position to a tip (radially outermost portion of blades 308, Fig 4) defining a 100 percent span position and a plurality of span positions therebetween (Fig 4), 
a leading edge (322, Par 0033, Fig 4) and a trailing edge (324, Par 0033, Fig 4) defining, for each span position, a chord (line connecting leading and trailing edges at each span location, Fig 4) therebetween having a chord length (length from leading to trailing edges at each span location, Fig 4), a blade thickness defined for each span position thereof which is normal to said chord and which is defined as a maximum distance between a pressure surface and a suction surface of each blade (blades must have some thickness between pressure and suction surfaces perpendicular to chord along each span location, Fig 4). 
(ii) Hamel does not explicitly disclose wherein a ratio of blade thickness at the 0 percent span position to chord length at the 0 percent span position is 0.1 or greater.
(iii) Johnson is also in the field of blades (propellers 54/56) and teaches a plurality of blades (propellers 54/56), each of which has: 
a span from a hub (hub radius R3, Fig 1) defining a 0 percent span position to a tip (tip radius R4, Fig 1) defining a 100 percent span position and a plurality of span positions therebetween(Fig 1), 
a leading edge (upstream edge of propellers 54/56, Figs 1/7) and a trailing edge (downstream edge of propellers 54/56, Figs 1/7) defining, for each span position, a chord (chord C, Fig 7) therebetween having a chord length, a blade thickness (thickness T, Fig 7) defined for each span position thereof which is normal to said chord and which is defined as a maximum distance between a pressure surface and a suction surface of each blade (Fig 7); 
wherein a ratio (thickness to chord ratio, “T/C”, Col 8 Lns 56-59) of blade thickness at the 0 percent span position to chord length at the 0 percent span position is 0.1 or greater (T/C = 0.14 at hub, Col 8 Lns 58-59, Claims 12/15).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade thickness at the 0 percent span position as disclosed by Hamel to be 0.14 the chord length at the 0 percent span position as taught by Johnson for the purpose of improving transfer efficiency (Col 9 Lns 44-56) as well as improving performance and fuel burn, having reduced weight, and reducing noise (Col 8 Lns 25-26/56-59). 
(b) Regarding claim 2: 
	(i) The proposed combination teaches the fan system of claim 1. 
(ii) The proposed combination further teaches wherein, for each one of said plurality of blades, a ratio of blade thickness at the 100 percent span position to chord length at the 100 percent span position is 0.02 or less (T/C = 0.02 at tip, Col 8 Lns 58-59, Claims 12/15).



claims 9-10: 
		(i) The proposed combination teaches the fan system of claim 1. 
(ii) Johnson further teaches wherein a hub-tip ratio of the fan, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, is from 0.45 to 0.55; nor wherein the hub-tip ratio of the fan is 0.5 (Col 8 Lns 42-44; Claims 4 & 11).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  hub-tip ratio as disclosed by Hamel to be 0.5 as taught by Johnson for the purpose of improving aerodynamic performance (Col 8 Lns 35-42). 
(d) Regarding claim 11: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein the hub has a negative hade angle with respect to the rotational axis at an axial position coincident with the leading edge of the blades (Fig 4).
(e) Regarding claim 12: 
(i) The proposed combination teaches the fan system of claim 11. 
(ii) The proposed combination does not explicitly teach wherein the hade angle is between -10 and -20 degrees with respect to the rotational axis.
(iii) The Applicant has disclosed no criticality nor any new or unexpected results from having a hade angle within the claimed range. Johnson further teaches wherein a negative hade angle (“R5 greater than R3”, Col 9 Lns 35-43, Fig 1; claim 22) affects the diffusion of flow and flow velocity near a hub of a fan blade (Col 9 Lns 39-41) which 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative hade angle as disclosed by Hamel to the claimed range through routine optimization of a result effective variable, which requires only ordinary skill in the art, to minimize losses and maximize efficiency (Johnson: Col 9 Lns 42-43).

Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson in further view of US 20040136831 to Barb as evidenced by US 5352092 to Ferleger and US 2592471 to Sawyer.
(a) Regarding claims 3-8: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein: 
the fan has, for each span position, a circumferential pitch between each one of said plurality of blades (must exist for all blades 308); 
each of the plurality of blades has a blade inlet angle β1 which is the angle of a camber line at the leading edge relative to the rotational axis (must exist for all blades 308); 
a blade blockage which is the ratio of the blade thickness to the product of the circumferential pitch and the cosine of a blade inlet angle (must exist for all blades 308).
(ii) Hamel does not explicitly disclose wherein the blade blockage is: 
0.25 or greater at the 0 percent span position; 
0.4 or greater at the 0 percent span position;
0.5 or greater at the 0 percent span position; 
0.6 or greater at the 0 percent span position; 
0.25 or greater over the inner 25 percent of span; nor 
0.4 or greater over the inner 10 percent of span.
(iii) The Applicant has disclosed no criticality nor any new or unexpected results of the above blockage values.  Barb is also in the field of blades (see title) and teaches wherein blockage affects blade performance as well as stresses on a hub (Par 0008/0026) thereby recognizing blockage as a result effective variable which is known in the art to be a function of the maximum thickness of a blade divided by the space between those blades as evidenced by Ferleger (Col 5 Lns 58-59) and that the space between blades is a product of blade pitch length at a particular span location and the cosine of a leading edge blade inlet angle as evidenced by Sawyer (Col 4 Equation 7; where α is width between adjacent blades Col 3 Ln 70, b is blade pitch Col 4 Ln 28, θ is blade inlet angle θ1 at the leading or edge Col 4 Ln 33, and τ = 0 at the leading edge Col 4 Lns 32-35). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blockage value along the span of each blade to those claimed through routine optimization of a result effective variable which requires only ordinary skill in the art, see MPEP 2144.05(II).




Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson in further view of US 20160273547 to Gallagher.
(a) Regarding claims 13-16: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein each of the plurality of blades has a stagger angle relative to the rotational axis (each blade must have a stagger angle at each and every span position of the blade). 
(iii) Hamel does not explicitly disclose wherein the stagger angle: 
is 40 degrees or greater at the 0 percent span position;
is 60 degrees or less at the 100 percent span position;
is 40 degrees or greater at all span positions on the blade; or
is 60 degrees or less at all span positions on the blade.
(iv) Gallagher is also in the field of fan systems (“fan section”, see abstract) and teaches: 
a fan (42, Par 0051, Fig 2A) comprising a plurality of blades (74, Par 0051, Fig 2A), 
each blade having a plurality of span positions from 0% - 100% span (Par 0054, Fig 3B), 
each span position having a stagger angle (stagger angle α, Par 0077, Fig 4), and 
wherein the stagger angle for all span positions is about 55 degrees (Par 0077). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stagger angle as disclosed by Hamel to those as taught by Gallagher for the purpose of improving aerodynamic efficiency, structural integrity, and vibration mitigation (Par 0055) to provide very high efficiency operation, relatively high stall margins, and being compact and lightweight relative to thrust capability (Par 0078). 
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson in further view of US 8689538 to Sankrithi.
(a) Regarding claims 17-19: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel does not explicitly disclose wherein, for each one of said plurality of blades:
the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1 or greater; 
the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1.25 or greater; nor
wherein the ratio of chord lengths between the 0 and 25 percent span positions to the chord length at the 100 percent span position is 1.25 or greater. 
(iii) Sankrithi is also in the field of fans (see title) and teaches: 
a fan blade (blade 1608, Fig 16), 
wherein a chord length at a 0 percent span position (root chord 1612, Fig 16) is about 3-4 times greater than the chord length at a 100 percent span position (radially outer tip of blade 1608, Fig 1), and 
wherein the chord lengths taper from a maximum chord length at the 0 percent span position to a minimum chord length at the 100 percent span position (Fig 16). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of blades as disclosed by Hamel with the ratios of chord lengths as taught by Sankrithi for the purpose of achieving greater lift at the roots of the blades by utilizing an end-plating effect (root loading) and making the roots of the blades stronger (Col 18 Lns 9-26). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson in further view of US 8689538 to Sankrithi in even further view of US 20190383295 to Eggers.
(a) Regarding claim 20:  
(i) The proposed combination teaches the fan system of claim 1. 
(ii) The proposed combination does not explicitly teach wherein the ratio of chord lengths between the 75 and 100 percent span positions to chord length at the 100 percent span position is 1 or less.
(iii) Eggers is also in the field of fan blades (fan blades 126) and teaches: 
a plurality of fan blades (fan blades 126, Par 0053, Fig 4), 
each of the plurality of fan blades having a span from a 0 percent span position (radially inner portion of blades 126, Fig 4) to a 100 percent span position (radially outer portion of blades 126, Fig 4); 
wherein a chord length of each blade decreases along a span direction from a local maximum chord length proximate the 0 percent span position (local maximum 226, Par 0053, Fig 4) to a local minimum chord length (local minimum 228, Par 0053, Fig 4) proximate the outer half of the span (Fig 4), and 
the chord length increases along the span direction to a local maximum chord length proximate the blade tip (local maximum 230, Par 0053, Fig 4) thereby creating a widened blade tip (Par 0053, Fig 4).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of blades as taught by the proposed combination with the local minimum chord length as taught by Eggers for the purposes of moving consistent amounts of air throughout the chord of the blades . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745